United States Court of Appeals
                        For the First Circuit


Nos. 19-1300
     19-1298
     19-1296

                      UNITED STATES OF AMERICA,

                               Appellee,

                                   v.

                      DAVID JOEL VÉLEZ-ANDINO,

                        Defendant, Appellant.



                             ERRATA SHEET

          The opinion of this court issued on August 30, 2021, is

corrected as follows:

          On   page   14,   line   16,   remove   "There"   and   add   the

following:     "A finding of unreasonableness would, of course,

comprise such an extraordinary circumstance, see United States v.

Battle, 637 F.3d 44, 51-52 (1st Cir. 2011), but the refusal to

depart in this case was far from unreasonable.        Simply put, there

. . . "